Order of disposition, Family Court, New York County (Sheldon Rand, J.), entered on or about February 5, 2002, which adjudicated appellant a juvenile delinquent, upon a fact-finding determination that he had committed acts which, if committed by an adult, would constitute robbery in the second degree and grand larceny in the fourth degree, and placed him in the custody of the Office of Children and Family Services for a period of 18 months, unanimously affirmed, without costs.
The court properly denied appellant’s request for sanctions for a claimed Rosario violation since the record does not support appellant’s claim that the material in question ever existed (see People v Pressley, 216 AD2d 202, lv denied 86 NY2d 800), or that the presentment agency conceded its existence. The court conducted a suitable inquiry and there was no need for an evidentiary hearing on this issue. Concur — Tom, J.P., Saxe, Rosenberger, Rubin and Friedman, JJ.